DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the second RCE final office action on the merits of Application No. 16/941,005 filed on 7/28/2020. Claims 1, 3, 5, 14, 15 and 18 are pending. Claim 1 has been amended. Claims 2, 4, 6-13, 16-17, and 19-20 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Prior Art” figures of Current Application, 16/941,005)(hereinafter “Kim”) in view of Koyama et al. (US 20080261766 A1) and further in view Yoshida et al. (US 8222753 B2)(hereinafter “Yoshida”), Urmaza et al. (US 6,135,910) (hereinafter Urmaza) and Takemoto et al. (US 2019/0084407 A1) (hereinafter “Takemoto”). 
Regarding claim 1, Kim discloses a geared in-wheel motor in fig. 1-3, comprising:
a circular rim (e.g. 30) comprising an outer surface which is capable of coupling to a tire (e.g. 20) and 
 a center of the rim (e.g. center of 60) which is capable of receiving a shaft (60) connect to the rim;
a motor assembly (e.g. 40) comprising a stator (e.g. 41) to connect and be fixed to the shaft (e.g. 60) in the rim, and a rotor (e.g. 43) disposed to surround the stator (41) and capable of rotating;
a cover (e.g. see the annotated fig. A below) to couple to and close an opened portion of the rim; and
a gear assembly (e.g. 50) disposed in the rim to reduce a speed of rotation of the rotor,
the gear assembly comprising:
a sun gear (e.g. 51) disposed at a same center as the rotor; and
a plurality of planetary gears (e.g. 53, fig. 2) disposed to surround a circumference of the sun gear (51), fixed at the carrier (55) and to rotate along with the carrier, 
wherein the sun gear (51) wraps an outer diameter of the shaft (60) and couples to the shaft, and is fixed to the rotor (43) so as to be rotated by the rotor,
wherein the plurality of planetary gears are mounted onto one surface of the carrier (53, see fig. 2) and protrude toward the sun gear fixed to the shaft. 
wherein each of the plurality of planetary gears, comprises:
a planetary gear body provided with teeth (see fig. 2) to engage with the sun gear along a circumference thereof, and provided with a center hole (see fig. 2) therein; and
a planetary body fixation body (e.g. see the annotated fig. A) to install the planetary gear body to the carrier and to fix the same to the carrier,
wherein the planetary gear fixation body comprises:
wherein an insertion tube (see the annotated fig. A) to couple to the center hole (e.g. center hole of 53, see fig. 2) of the planetary gear body; and
a pin (see the annotated fig. A) to insert through the insertion tube, to pass through the planetary gear body, and to fix onto the one surface of a carrier member (e.g. 55),
wherein the pin is provided with a circular pin head (see the annotated fig. A) having a diameter larger than a diameter of a portion of the pin that inserts through the insertion tube, (see annotated fig. A)
wherein the center hole of the planetary gear body is provided with a circular step to contact and accommodate the pin head, (see annotated fig. A)
wherein the planetary gear fixation body further comprises a ring plate-shaped bush (see the annotated fig. A) to interpose between the pin head and at least part of the insertion tube, 
wherein the pin is provided with a pin coupling protrusion (see the annotated fig. A) protruding from a front end of the pin to screw-couple to the rotor through a screw groove provided at the one surface of the carrier,
wherein the rim is provided with an accommodation space in which the motor assembly and the gear assembly are accommodated, and one side, at which the motor assembly is disposed, is opened, and the cover is coupled to the opened side. (see the annotated fig. A)
wherein the cover covers one opened lateral surface of the rim, and seals an inside of the rim from an outside, wherein the cover ensures a waterproof structure for the accommodation space in the rim, wherein the rim further comprises a lateral body (see the annotated fig. A) to store the gear assembly and is disposed at a side opposite to the side to which the cover is coupled to the rim, wherein the lateral body is integrated with the rim and seals the accommodation space in the rim at a side opposite to the side to which the cover is coupled to the rim, wherein the lateral body is disposed to face the plurality of planetary gears, wherein the lateral body is spaced a predetermined distance apart from the plurality of planetary gears, and 3Application No.: 16/941,005Docket No.: 8736.02244.US00 wherein the lateral body is formed in parallel with the cover in a direction where the lateral body faces the cover, (see annotated fig. A which shows the lateral body and cover keep the rim intact from outside environment.)
Kim discloses exact the similar invention of the application except different orientation of planetary gear set such as the plurality of planetary gears is directly connected to one surface of the rotor without a carrier, and rotate at the same speed as the rotor, and sun gear is fixed to the shaft so as not to be rotated at the same speed as rotor, and a plurality of penetration holes at the surface of the rotor in order to provide air flow, wherein air flow is induced into the rotor through the plurality of penetration hole and is used to cool the motor assembly and at least one Hall sensor substrate associated with the motor assembly, wherein the at least one Hall sensor substrate is provided with a plurality of Hall sensors and wherein the at least one Hall sensor substrate is disposed between the motor assembly and the cover.
Koyama teaches an automatic transmission (e.g. A1-A6, fig. 2-20) wherein a different combinations of planetary gear arrangement (e.g. fig. 2 shows input is the sun gear and the output is the planet or ring gear or fig. 17 shows input is the sun gear and output is the ring gear and the carrier of planet is selectively fixed to the housing, or fig. 20, the input is sun gear, and the output is carrier of the planet and the ring gear is selectively fixed to the housing) are set to obtain a different range of gear ratio (see para 7). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the planetary gear of Kim by incorporating any combination of planetary gear arrangement as taught by Koyama in order for a person of ordinary skill in the art to choose an appropriate gear ratio and output torque, as an obvious matter of engineering design choice. Both planetary gears are known and suitable arrangements for gear device. Further, substituting one known planetary gear for another known planetary gear involves only routine skill in the art and a person of ordinary skill in the art would have had the technological capabilities to incorporate any combination of planetary gear to yield predictable results. Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the planetary gear (input is the sun gear) to a planetary gear (input is the carrier), as the device would still adequately function as a gear reduction. 
As modified, the plurality of planetary gears is directly connected to one surface of the rotor without a carrier, and rotate at the same speed as the rotor, and sun gear is fixed to the shaft so as not to be rotated at the same speed as rotor. Therefore there is no need for a separate carrier if the rotor is the input and is directly connected to the carrier, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Yoshida teaches an axial gap type motor (fig. 1) wherein air flow is induced into the rotor (33) through a plurality of penetration hole (33b, air vent is meant to flow air, see col 4, line 50-58) to cool both the engine main body and the axial gap type motor/generator (see col 4, line 46-49) and the plurality of penetration hole (33b) are circular shaped that are spaced a predetermined distance  apart from each other in a circumferential direction, and are not disposed at a position in which the engine main body (e.g. 2) is fixed.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by adding a plurality of penetration holes at the surface of the rotor in order to provide fluid flow as taught by Yoshida in order to cool the gear system by the air.
As modified, the one surface of the rotor would have a plurality of penetration holes that open an inside of the rotor to an outside of the rotor and wherein the plurality of planetary gears rotate at the same speed as the rotor and generate fluid flow, wherein the fluid flow is induced into the rotor through the plurality of penetration holes and is used to cool the motor assembly.
However, Yoshida fails to teach the penetration holes are circular arc-shaped.
Urmaza teaches an arc-shaped holes (e.g. 22, fig. 1) to enhance the flow of lubricant. (see col 2, 54-61 of Urmaza)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by adding circular arc-shaped holes as taught by Urmaza. Further, it is a matter of engineering design to design the holes in different shapes such as circular, arc etc. , where the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the shape of the holes to circular arc-shaped holes, as these holes would function in the same manner as before.
Takemoto teaches at least one Hall sensor substrate (85, not shown in figure 2) associated with a motor assembly (see para 70), wherein the at least one Hall sensor substrate is provided with a plurality of Hall sensors (e.g. fig. 2, 86) and wherein the at least one Hall sensor substrate (e.g. 85) is disposed between the motor assembly (e.g. 41) and the cover (e.g. 21, see para 72) so that the rotation of the rotor can be detected easily and conveniently.
It would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Kim to employ Hall Effect sensors and sensor substrate as taught by Takemoto in order to detect the rotation of the rotor. 
As so modified, the gear in wheel motor will be able to detect the rotation of the rotor and the at least one Hall sensor substrate is disposed between the motor assembly and the cover.

    PNG
    media_image1.png
    726
    604
    media_image1.png
    Greyscale

Fig. A: Annotated fig. 1 of current application

Regarding claim 3, Kim discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the sun gear is spaced a predetermined distance apart from the rotor and is disposed to have the same center as the rotor. (see the annotated figure A).
Regarding claim 5, Kim discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the plurality of planetary gears is spaced a distance (see fig. 2), corresponding to a radius of the sun gear fixed to the shaft, apart from the center of the rotor in a circumferential direction (see fig. 2).
Regarding claim 14, Kim discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the gear assembly further comprises: 
a ring gear (e.g. see the annotated fig. A) provided at a circumference of the plurality of planetary gears, which rotates in association with rotation of the plurality of planetary gears.
Regarding claim 15, Kim discloses a geared in-wheel motor (fig. 2) of claim 14,
wherein the ring gear is fixed to the rim (as shown), and is rotated in association with the rotation of the plurality of planetary gears along with the rim.
Regarding claim 18, Kim discloses a geared in-wheel motor (fig. 1) as modified according to claim 1, wherein the rotor comprises a plurality of magnets (e.g. see the annotated fig. A) disposed to surround and wrap the rotor with a predetermined gap between the rotor and the plurality of magnets. 

Remarks and Response
Applicant's arguments filed 06/14/2022 have been fully considered and they are found persuasive. New references have been applied Kim et al. (Application no 17389,328) and Koyama et al. (US 20080261766 A1) that discloses the new limitations, as appears above. Please note: The prior art (fig. 1-3) cited by Kim is the exact invention of current application, only difference is the arrangement of planetary gear set which is known in the art. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 


/DAVID R MORRIS/Primary Examiner, Art Unit 3659